  4:20-cv-03056-JMG-SMB Doc # 44 Filed: 12/07/20 Page 1 of 1 - Page ID # 313




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

ZACKORY H. RINGER,

                   Plaintiff,
                                                      4:20-CV-3056
vs.
                                                      JUDGMENT
NEBRASKA, KANSAS &
COLORADO RAILWAY, LLC, et al.,

                   Defendants.

      Pursuant to the parties' Joint Stipulation for Dismissal with Prejudice
(filing 43), this case is dismissed with prejudice, each party to pay its own
attorney's fees and costs.

      Dated this 7th day of December, 2020.

                                          BY THE COURT:


                                          John M. Gerrard
                                          Chief United States District Judge
